Title: To George Washington from Ephraim Blaine, 10 November 1780
From: Blaine, Ephraim
To: Washington, George


                        
                            Please Your Excellency
                            Philada 10th Novr 1780
                        
                        Sickness, disappointments in the Business of my Department and want of Money has been the Cause of my
                            delaying so long in this City—I have considerable prospects respecting Supplies & am convinced Congress are
                            disposed to have every thing done in their power.
                        I have been adopting every possible measure to lay up small Magazines of Flour and Beef to prevent the like
                            distresses the Army experienced last Winter—I have in part accomplished it and have now on hand about One thousand Head of
                            Cattle, and hope some more will be procured, principal part of which I mean to Salt at Pitts town, and if the State of New
                            York are able to Supply the Garrison at West Point with Flour, I hope to throw in six thousand Barrels at Trenton
                            & Easton before the Frost impedes the Navigation.
                        I gave Col. Hay directions last August to use his utmost Influence to procure a large Number of Cask on North
                            River & wrote my Agent at Boston to forward six or eight thousd Bushels of Salt to Clavarac, in Order to lay up a
                            Magazine of Salt Provisions at that Place & near West point, and have advice of a considerable quantity of the
                            Salt being on the road some considerable time ago.
                        Congress have called upon New Hampshire, Massachusetts Bay & Connecticut to furnish One thousand Head
                            of Cattle weekly from the first of October last, for ten Weeks—the Surplus from the daily Supply of the Army to be Salted.
                        The State of Massachusetts Bay have sessed their different Towns twenty four hundred thousand Weight of Beef
                            to be delivered in the Course of this Month I have wrote pressingly to the Committee & my Assistant at Springfield
                            to forward a Supply of two hundred Hed Weekly for the Consumption of the Army, and the residue to send to the Order of
                            Colonel Hay for the purpose of Salting, to whom I have wrote on that Subject.
                        The moment I can dispatch Major Forsyth (my Agent in the Southern Departmt) after General Green, and obtain
                            a small sum of Money, I shall proceed to Camp and wait your Excellency’s Orders, and give Attention to the Magazines upon
                            the North River. 
                        I presume Colonel Hamilton will deliver you the requisitions of Congress upon the States for the insuing
                            Years Supplies, they have demanded an Ample Supply of Meat, and largely of other Articles, it looks well upon paper and I
                            pray God it may be half executed—I have had a meeting with our Assembly and have great hope from their Exertions, they
                            shew a disposition of providing all they possibly can for the Army. I have the Honor to be with the greatest respect Your
                            Excellencys Most Obedient & most Hble Servant
                        
                            Ephr. Blaine C.G.P.
                        
                    